DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 9/17/2020, are accepted and appreciated by the examiner. Applicant has amended claims 1, 6-7, 10, 19 and 20. Applicant’s amendments are sufficient to overcome the previous claim objections and 112 rejections.

Priority
The Examiner notes that the petition to change priority filed on 9/17/2020 has been dismissed. As such the priority of the applicant remains unchanged from the original filing on 5/10/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a method, which would fall into a statutory category of invention. However the claim is directed to steps for receiving identifiers and automatically correlating these identifiers by a matching process. Under step 2a prong 1 these steps are taken to be mental process, and therefore abstract as per the October 2019 eligibility update. Under step 2a prong 2, the claim is not 
Dependent claims 2-18 fail to incorporate limitations amounting to significantly more than the abstract idea of claim 1, as claims 2-5, 8, 11, and 16-18 describe identifier and types, which is itself abstract. Further claims 6-7, 9-10, and 12-15 further describe the correlation, and are therefore also abstract. 
Claim 19 is directed to a system, which would fall into a statutory category of invention. However the claim is directed a generic system to perform steps of receiving identifiers and automatically correlating these identifiers by a matching process. Under step 2a prong 1 these steps are taken to be mental process, and therefore abstract as per the October 2019 eligibility update. Under step 2a prong 2, the claim is not taken to be integrated into a practical application. While the claim describes a type of data received, this is not a measurement and is therefore not integration. Further, the correlation is also not integrated into any application as it is simply determined and not used. Under step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the claim does not include any steps of measurement, or integration that amount to more than the abstract idea itself. Further the language “associated with a measured content level” simply describes the data and is not a measurement or implementation of the correlated amount. Finally, implementation of an abstract idea on a generic 
Claim 20 is directed to a non-transitory computer readable medium, which would fall into a statutory category of invention. However the claim is directed to this medium to perform steps of receiving identifiers and automatically correlating these identifiers by a matching process. Under step 2a prong 1 these steps are taken to be mental process, and therefore abstract as per the October 2019 eligibility update. Under step 2a prong 2, the claim is not taken to be integrated into a practical application. While the claim describes a type of data received, this is not a measurement and is therefore not integration. Further, the correlation is also not integrated into any application as it is simply determined and not used. Under step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the claim does not include any steps of measurement, or integration that amount to more than the abstract idea itself. Further the language “associated with a measured content level” simply describes the data and is not a measurement or implementation of the correlated amount. Finally, implementation of an abstract idea on a computer system has been determined by the courts to not amount to significantly more than the abstract idea itself. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, and 15-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gurumohan (US 2015/0355012).
Regarding claim 1: Gurumohan discloses a method, comprising: 
receiving an event identifier that identifies an amount of content dispensed from a container (Gurumohan paragraph 0002 where an amount of alcohol sold is this content amount, 0019 where a content level is disclosed 0074 where a pour amount or recipe amount is disclosed) detected using a sensor device (Gurumohan ref 100) that includes a transmitter (Gurumohan ref 204) configured to transmit an interrogation signal (Gurumohan paragraph 0099) and a receiver (Gurumohan ref 214) configured to receive the interrogation signal that has been reflected within the container (Gurumohan paragraph 0099);
receiving a transaction identifier of a transaction associated with quantities of different component ingredient items (Gurumohan paragraph 0072 where inventory or consumption pattern is a quantity per transaction, 0074 where the recipes are quantities of component ingredients paragraph 0057 where a nutrient value also could be interpreted to include a “component ingredient” as claimed); and
automatically correlating the amount of content dispensed from the container with the transaction at least in part by matching the amount of content dispensed from the container with at least one of the component ingredient items associated with the transaction (Gurumohan paragraph 0053 where automatic determinations are disclosed paragraph 0112 where the determinations are tied to individual transactions, paragraph 0072 where the inventory levels are also a correlation as claimed).
Regarding claim 2: 
Regarding claim 3: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan also discloses the transaction identifier identifies a drink or food consumed by a user (Gurumohan paragraph 0002, 0072, 0073, 0074).
Regarding claim 4: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan also discloses the transaction identifier identifies one or more of the following: a product (Gurumohan paragraph 0058), a quantity of the product (Gurumohan paragraph 0072-0074), a time (Gurumohan paragraph 0105), and a price.
Regarding claim 5: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan also discloses the transaction identifier is received together with other transaction identifiers of other transactions of an entity completed during a time window period (Gurumohan paragraph 0110 where the quantity is determined over time periods).
Regarding claim 6: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan also discloses automatically correlating the amount of content dispensed from the container with the transaction includes identifying all eligible match candidate transactions for the event identifier (Gurumohan paragraph 0107-0108 where the database correlations are identifications of candidates).
Regarding claim 7: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan also discloses automatically correlating the amount of content dispensed from the container with the transaction includes identifying all eligible match candidate content dispense events for the transaction (Gurumohan paragraph 0107-0108 where the database correlations are identifications of candidates).
Regarding claim 8: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan also discloses the event identifier is determined based on a history of content fill levels for where a consumption pattern is a historical content as claimed).
Regarding claim 9: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan also discloses matching the amount of content dispensed from the container with at least one of the component ingredient items associated with the transaction includes determining that a time value associated with the event identifier is within a threshold time period from a time value of the transaction identifier (Gurumohan paragraph 0074 where the recipes and advice are these ingredients paragraph 0110 where time periods are used).
Regarding claim 10: Gurumohan discloses the limitations of claim 9 as described above. Gurumohan also discloses the threshold time period was dynamically increased due to a determination that a transaction match was not found for the event identifier (Gurumohan paragraph 0024 where the band pass filtering as disclosed is this dynamic change).
Regarding claim 11: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan also discloses the different component ingredient items and the associated quantities are identified by identifying a record in a recipe database for a product of the transaction (Gurumohan paragraph 0074).
Regarding claim 12: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan also discloses automatically correlating the amount of content dispensed from the container with the transaction includes determining that a content item of the event identifier matches at least one of the component ingredient items associated with the transaction (Gurumohan paragraph 0074 where the recipe comparisons requires this determination of correct ingredients and amounts).
Regarding claim 15: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan also discloses the amount of content dispensed of the event identifier is split among a where the trends and patterns are over multiple transactions).
Regarding claim 16: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan also discloses one of the component ingredient items associated with one product of the transaction is matched to a plurality of different content dispense events of a plurality of different event identifiers (Gurumohan paragraph 0072 where the trends and patterns are over multiple transactions).
Regarding claim 17: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan also discloses based at least in part on the amount of content dispensed from the container matched with the at least one of the component ingredient items associated with the transaction, calculate a ratio of amount of sold vs. amount dispensed (Gurumohan paragraph 0072-0074 where inventory and trends includes a comparison of sold versus dispersed which is the ratio).
Regarding claim 18: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan also discloses identifying one or more of the following: an unmatched content dispense event of the container that does not correspond to any received transaction data; an unmatched transaction data that does not match any content dispense event; an off-hour content dispense event that took place after specified business hours; an over-pour content dispense event associated with a quantity that is greater than a specified quantity of a corresponding transaction (Gurumohan paragraph 0074); an under-pour content dispense event associated with a quantity that is less than a specified quantity of a corresponding transaction (Gurumohan paragraph 0074); or an average of times between transaction timestamps and content dispense timestamps of a plurality of correlated transactions matched to corresponding content dispense events.
Regarding claim 19: Gurumohan discloses a system, comprising:
a processor (Gurumohan paragraph 0017), configured to:
where an amount of alcohol sold is this content amount, 0019 where a content level is disclosed 0074 where a pour amount or recipe amount is disclosed) detected using a sensor device (Gurumohan ref 100) that includes a transmitter (Gurumohan ref 204) configured to transmit an interrogation signal (Gurumohan paragraph 0099) and a receiver (Gurumohan ref 214) configured to receive the interrogation signal that has been reflected within the container (Gurumohan paragraph 0099);
receiving a transaction identifier of a transaction associated with quantities of different component ingredient items (Gurumohan paragraph 0072 where inventory or consumption pattern is a quantity per transaction, 0074 where the recipes are quantities of component ingredients paragraph 0057 where a nutrient value also could be interpreted to include a “component ingredient” as claimed); and
automatically correlating the amount of content dispensed from the container with the transaction at least in part by matching the amount of content dispensed from the container with at least one of the component ingredient items associated with the transaction (Gurumohan paragraph 0053 where automatic determinations are disclosed paragraph 0112 where the determinations are tied to individual transactions, paragraph 0072 where the inventory levels are also a correlation as claimed); and
a memory coupled to the processor and configured to provide the processor with instructions (Gurumohan paragraph 0017).
Regarding claim 20: Gurumohan discloses a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
where an amount of alcohol sold is this content amount, 0019 where a content level is disclosed 0074 where a pour amount or recipe amount is disclosed) detected using a sensor device (Gurumohan ref 100) that includes a transmitter (Gurumohan ref 204) configured to transmit an interrogation signal (Gurumohan paragraph 0099) and a receiver (Gurumohan ref 214) configured to receive the interrogation signal that has been reflected within the container (Gurumohan paragraph 0099);
receiving a transaction identifier of a transaction associated with quantities of different component ingredient items (Gurumohan paragraph 0072 where inventory or consumption pattern is a quantity per transaction, 0074 where the recipes are quantities of component ingredients paragraph 0057 where a nutrient value also could be interpreted to include a “component ingredient” as claimed); and
automatically correlating the amount of content dispensed from the container with the transaction at least in part by matching the amount of content dispensed from the container with at least one of the component ingredient items associated with the transaction (Gurumohan paragraph 0053 where automatic determinations are disclosed paragraph 0112 where the determinations are tied to individual transactions, paragraph 0072 where the inventory levels are also a correlation as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gurumohan in view of Gurumohan (US 2015/0285775) hereby referred to as Gurumohan ‘775.
Regarding claim 13: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan does not explicitly disclose automatically correlating the amount of content dispensed from the container with the transaction includes determining that a content item of the event identifier does not exactly match the at least one of the component ingredient items associated with the transaction but matches an item category of the at least one of the component ingredient items associated with the transaction.
Gurumohan ‘775 discloses a fill level analysis (Gurumohan ‘775 paragraph 0023) using waveguide reflection (Gurumohan ‘775 paragraph 0023) in which food information is stored in a database (Gurumohan ‘775 paragraph 0054) and used in classifications (Gurumohan ‘775 0062 which is the claimed “not exact match”)
It would have been obvious to one of ordinary skill in the art at the time of filing to include classifications, such as those disclosed in Gurumohan ‘775, in the invention of Gurumohan in order to ensure accurate analysis (Gurumohan ‘775 abstract).
Regarding claim 14: Gurumohan discloses the limitations of claim 1 as described above. Gurumohan does not explicitly disclose marking the event identifier as having been matched to the transaction to prevent the event identifier from being matched to a different transaction.
Gurumohan ‘775 discloses the specific identification of desired signals (Gurumohan ‘775 0026 which is taken to be a marking as it is creating a list of desired signals which is also an inclusion of non-desired). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include identifications, such as those disclosed in Gurumohan ‘775, in the invention of Gurumohan in order to ensure accurate analysis (Gurumohan ‘775 abstract).
Response to Arguments
Applicant's arguments filed 9/17/2020 have been fully considered but they are not persuasive. 
Regarding the 101 rejection: Applicant has argued that the claims are not abstract as they recite the use of a specific electronic device. However, the claims do not positively recite the use of any sensor only receiving of data. This could be done through reading a file and is therefore itself abstract. There is discussion that the data came from said sensor but that is not the use of the sensor, only a description of data as discussed in the rejection above.
Regarding the art rejections: The petition to correct priority on which the Applicant relies to overcome the art rejection was dismissed, and therefore the art rejections have been maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896